Title: To John Adams from George Alexander Otis, 20 June 1820
From: Otis, George Alexander
To: Adams, John


				
					Dear sir
					215 Market Street. Philadelphia 20 June 1820
				
				The letter which you did me the great honour to write me under date of 22 April signifying your obliging acceptance of De Pradt; has added essentially to my happiness, since approbation from one So revered is more precious than fame, and at the same time its earnest.It also gave me the sincerest pleasure to contemplate that name, charactered by the Same generous hand which affixed it to the declaration of American Independence, which has penned Constitutions for free and sovereign states, and which has developed and illustrated the principles of Government best adapted to the condition of man in a State of perfect civilization, attached to a Diploma, (for Such I look upon it,) which confers on me a rank in literature.Encouraged by Such distinguished notice, I again presume to offer another Specimen of my literary industry, the first Volume of Botta’s history of American Independence; which I have been waiting to complete in order to give a Substantial evidence of my gratitude for the honourable terms in which you have deigned to Speak of my first attempt.I beg many pardons for the liberty I have also taken to enclose subscription blanks, which W. S. Shaw Esqr. and President Kirkland of Harvard University, from their disposition to encourage domestic literature, will, I doubt not, circulate and patronise, Should you think favourably enough of the present Volume to recommend my interests to their attention. I have enclosed others to Mr. Jefferson and to Mr. Madison with a similar view, having been encouraged to proceed in this arduous work even by so distinguished a patron of every laudable enterprize as your own Son, the Honourable Secretary of the United States. If, after all, the Book Should fail to please, it is all my fault; for the Original is written with inspiration, and paints to the minds eye.Dear Sir, / With veneration mingled / with grateful enthusiasm / I have the honour to be, / Your Most humble Servant
				
					Geo. Alex: Otis.
				
				
			